Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 06/18/2021 and has been entered. Claims 1-3, 6, 7, 9 and 10 have been amended. No claims have been cancelled. Claims 11-15 have been added. Claims 1-15 are pending in this application, with claims 1, 9 and 10 being independent.
	
Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive. Claims 1, 9 and 10 have been amended to further specify “where the server determines that a prescribed condition is satisfied”. Applicant submits the applied art does not teach or suggest the limitation as claimed. Examiner respectfully disagrees. 
	Applicant submits Hill et al. discloses in para. [0070] and Fig. 3 that the transition is an activity of the human agent, pointing to step 20 where the agent selects a response to the customer. However, Examiner is relying on step 12 in Fig. 3 for disclosing the limitation “where the server determines that a prescribed condition is satisfied”. Also from para. [0070], “if the system identifies a transition with insufficient confidence (12), then a human agent at the contact center is prompted for assistance”. Prior to the step 20 where the human agent intervenes, the response system (corresponding to claimed server) makes the decision to send the communication to a human agent for feedback when the confidence level of the response is low. Step 20 is cited for teaching the following limitation of “at least one advisor to take over the chat”. The rejection is maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2004/0162724 (“Hill et al.”).

Regarding claim 1, Hill et al. discloses a network system (fig. 2) comprising: 
	a first terminal used by a user (fig. 2, customer 1, [0140] customer phone); 
	a second terminal used by an advisor (fig. 2, human agent 5, [0074] agent workstation 36); and 
	a server (fig. 2, Examine interprets the response system 3 as corresponding to claimed server) configured to automatically conduct a chat with the user, using a chatbot ([0066] Customer C is greeted with an automated system that introduces itself and confirms the customer's name, [0073] the automated system comprising automated software agents enabling communication over several channels including instant messenger using an IM application), and in a case where the server determines that a prescribed condition is satisfied, cause at least one advisor to take over the chat with the user (Fig. 3, step 12, [0070] if the response system identifies a transition with insufficient confidence, then a human agent at the contact center is prompted for assistance; Fig. 3, step 20/28 agent determines whether the given response is good and continues conversation).  

Regarding claim 2, Hill et al. discloses the network system according to claim 1, wherein, in the case where the prescribed condition is satisfied, the server accepts an instruction, from the first terminal, to cause the at least one advisor to take over the chat with the user ([0067] the customer also has the capability to switch modes of conversation. For instance, the customer may wish to switch out of automated conversation mode; [0293] if customer has asked to speak to an agent or otherwise 
Regarding claim 3, Hill et al. discloses the network system according to claim 1, wherein, among information exchanges of a plurality of the chats conducted by the chatbot, the server selects a single advisor associated with content of an information exchange of a most recent chat (fig. 3, the disclosed method is repeated for each question communicated by customer, for example customer communicates a question at step 2, the method determines whether agent assistance is required for that question at step 20; when agent is not required, the method then proceeds to determine if the customer continues the communication at step 24, if so loops back to step 2. Therefore the selected agent is associated with the most recent information exchange). 

Regarding claim 4, Hill et al. discloses the network system according to claim 1, wherein the server selects the at least one advisor associated with each of information exchanges of a plurality of chats conducted by the chatbot ([0012] the human agent is automatically selected by a work distribution process. The work distribution process uses information deduced from the concept representation in automatically selecting the human agent, concept referring to concepts embodied in the communication, see [0009]).

Regarding claim 6, Hill et al. discloses the network system according to claim 1, wherein a current status is associated with each of a plurality of the advisors, and the server selects the at least one advisor on the basis of the current status (fig. 13, [0296] graphical user interface 208 is a component of the agent desktop that allows an human agent to log into workgroups and manage his work state, [0066] when an 

Regarding claim 8, Hill et al. discloses the network system according to claim 1, wherein the server causes content of the chat conducted by the chatbot to be displayed to the at least one advisor who takes over the chat with the user (fig. 14[0302] There are two sets of controls at the bottom of the agent interface: transcript and data. Transcript button 240 launches a web page that shows the transcript of the software agent's dialog with the customer in a chat style transcript).

Regarding claim 9, Hill et al. discloses a server (fig. 5, conversation server 30) comprising: 
	a communication interface configured to communicate with a first terminal used by a user (fig. 2, customer 1, [0140] customer phone) and a second terminal used by an advisor (fig. 2, human agent 5, [0074] agent workstation 36) ([0076] the interaction channel subsystem 48 and the agent interaction subsystem 50. The interaction channel subsystem handles the conversation server's interaction with customers over each of the channels of interaction. The agent interaction subsystem handles the conversation server's interaction with the human agents within the contact center); and
	a processor (fig. 2, system 3), wherein the processor automatically conducts a chat with the user, using a chatbot ([0066] Customer C is greeted with an automated system that introduces itself and confirms the customer's name, [0073] the automated system comprising automated software agents enabling communication over several channels including instant messenger using an IM application), and 
	in a case where the processor determines that a prescribed condition is satisfied, causes at least one advisor to take over the chat with the user (fig. 3, step 20- determination of whether the given response is good; step 28- human agent continues conversation, [0070] If the system identifies a 

Regarding claim 10, Hill et al. discloses an information processing method (method flow illustrated in Fig. 3) achieved by a server capable of communicating with a first terminal used by a user (fig. 2, customer 1, [0140] customer phone) and a second terminal used by an advisor (fig. 2, human agent 5, [0074] agent workstation 36), the information processing method comprising: 
	automatically conducting a chat with the user, using a chatbot ([0066] Customer C is greeted with an automated system that introduces itself and confirms the customer's name, [0073] the automated system comprising automated software agents enabling communication over several channels including instant messenger using an IM application); and 
	causing at least one advisor to take over the chat with the user in a case where the server determines that a prescribed condition is satisfied (fig. 3, step 20- determination of whether the given response is good; step 28- human agent continues conversation, [0070] If the system identifies a transition with insufficient confidence (12), then a human agent at the contact center is prompted for assistance).  

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2004/0162724 (“Hill et al.”) in view of U.S. Patent No. 10,868,915 (“Buehler et al.”).

Regarding claim 5, Hill et al. discloses the network system according to claim 1, wherein the server selects an advisor associated with all information exchanges of a plurality of chats conducted by the chatbot ([0012] A human agent is selected to handle a response to the communication. The human 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an alternate qualifying agent as disclosed by Buehler et al. to account for situation where the selected agent is determined to be unavailable such that the user may still be provided assistance when the chatbot is not providing sufficient responses.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2004/0162724 (“Hill et al.”) in view of U.S. Publication No. 2014/0198905 (“Clark”).

Regarding claim 7, Hill et al. discloses the network system according to claim 1, wherein a current status is associated with each of a plurality of advisors (fig. 13, [0296] graphical user interface 208 is a component of the agent desktop that allows an human agent to log into workgroups and manage his work state) and when an agent assist condition occurs, the system tells Customer C to please hold on while he is transferred to an agent. The system passes the call to the appropriate agent pool for this transaction. The system places a call to the next available agent ([0066]).

	However, call back systems are well known in the art. For example, Clark discloses a method illustrated in Fig. 3, a user wishes to speak with an agent about a product issue. A callback may be requested if no agents are available. In selecting a callback, a user may select an option from the telephony user interface, or the IVR, requesting a callback. In at least one embodiment, an expert system may recognize the need to automatically encourage or force a callback. ([0022]). Note that Clark discloses the same principles apply to other media types, such as text chat, e-mail, and video, to name a few examples. The "callback" term is used in the industry to equally apply to different media types ([0013]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the work distribution process in Hill et al. to be configured to schedule a callback informing the user that the at least one advisor will conduct the chat with the user later as disclosed by Clark to account for when an agent is unavailable such as where call volume is unusually high, wait time is long, or a variety of other factors are present that may be determined to reduce wait times or toll fees (Clark, [0022]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2004/0162724 (“Hill et al.”) in view of U.S. Publication No. 2020/0005118 (“Chen et al.”).

Regarding claim 11, Hill et al. does not specify wherein the prescribed condition is a case in which the chatbot has provided answers more than two times.  

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for a problematic condition to include repetition as discussed in Chen et al. so as to reduce the callers' frustration and transfer the call to a human agent at an early time before a problem escalates.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2004/0162724 (“Hill et al.”) in view of EP 1494499 (“Paek et al.”).

Regarding claim 12, Hill et al. does not specify the network system according to claim 1, wherein the prescribed condition is a case in which an inquiry has been made by a specific user.
In a similar field of endeavor, Paek et al. discloses a system which employs a decision-theoretic based framework to take a most appropriate action (e.g., switch to human operator) based upon utilities associated state of caller(s) ([0009]). Models can be employed in accordance with dynamic policies relating to the costs and benefits of switching a caller to the human operator (Fig. 8, [0043], at 812, a decision-theoretic analysis of the value of switching to a human operator at different points in a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transfer a caller to a human agent based on a specific user (and user experience) as disclosed by Paek et al. to result in the best chance of an overall successful interaction based on the likelihood of success or failure with the automated system. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2004/0162724 (“Hill et al.”) in view of U.S. Patent No. 7,197,460 (“Gupta et al.”).

Regarding claim 13, Hill et al. discloses transferring a call from the automated agent to a human agent when the automated agent when the prescribed condition is an insufficient response. However, it does not specify, wherein the prescribed condition is a case in which a matching rate to questions stored in FAQ (frequently asked question) data is low.  
In a similar field of endeavor, Gupta et al. discloses a method of automatically frequently asked questions in a natural language dialog service. In Fig. 3, the extended SLU 34 uses data from a question and answer (QA) table 46 for the call type "C". The system searches the QA table for a question similar to the current utterance or text "Q". The SLU selects the most similar question to the text "Q" from the QA table and outputs the corresponding answer. If a question with a high enough similarity is found in the QA table 46, the system selects the most similar question to "Q" from a list of questions in the table (col. 7, lines 18-32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the match step (operation 10) of Hill et al. to be based on Frequently Asked 

Regarding claim 14, Hill et al. in view of Gupta et al. discloses the network system according to claim 1, wherein the server determines whetherPage 3 of 8Response to Non-Final Office Action dated February 19, 2021 Appl. No.: 16/898,168Attorney Docket No.: US81573automated answer using the chatbot is possible, and in a case where the automatic answer is possible, the server generates the automated answer based on stored FAQ (frequently asked question) data (col. 7, lines 18-32, in Fig. 3, the extended SLU 34 uses data from a question and answer (QA) table 46 for the call type "C". The system searches the QA table for a question similar to the current utterance or text "Q". The SLU selects the most similar question to the text "Q" from the QA table and outputs the corresponding answer. If a question with a high enough similarity is found in the QA table 46, the system selects the most similar question to "Q" from a list of questions in the table).

Regarding claim 15, Hill et al. in view of Gupta et al. discloses the network system according to claim 14, wherein the server determines whether the user satisfied with the automated answer, and in a case where the user satisfied, the server terminates process for the user without determining whether to satisfy of the prescribed condition (col. 12, lines 24-36, the dialog begins with "How may I help you?" 110. The user may provide several responses. Following this step, the system sends the user to the prompt "anything else?" 114. If the user says "how much does it cost?", then the system plays an <info prompt> and asks "Would you like to hear more?" 116. A "yes" returns the state to the <info_prompt> and question of wanting to know more, and a "no" forwards the user to the prompt "anything else?" 114. A context shift 118 may occur where the user may ask for information or to hear another demonstration). Examiner interprets “user satisfied” as the context shift after the “anything else” prompt because the customer is ready to move on. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIRAPON INTAVONG/					Examiner, Art Unit 2652                                                                                                                                                                                                        

									/HARRY S HONG/                                                                                                                                  Primary Examiner, Art Unit 2652